Citation Nr: 1641678	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of pension benefits in the amount of $18,166.67 was properly created.

2.  Whether entitlement to a waiver of recovery of the overpayment is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1991 to April 1991; he was also a member of the Marine Corps Reserve with a period of active duty for training from May 1989 to November 1989.  

These matters come before the Board as a result of a January 2009 letter informing the Veteran that his benefits had been terminated in June 2007 due to his incarceration, and that there had been an overpayment of $18,166.17.  In July 2010 the Veteran's request to waive the debt was denied, and the Veteran timely perfected his appeal.  In November 2014 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  The Board previously remanded these issues in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  The Board's March 2015 remand directed the RO to associate with the file a copy of the February 27, 2009 letter sent to the Veteran regarding the overpayment (referenced in the May 2009 Debt Management Center Referral for Committee on Waivers and Compromises).  The remand also directed the RO to adjudicate the Veteran's claim concerning the validity of the reported $18,116.67 debt, completing a full audit for the entire period charged by the overpayments, which justified the amounts charged.  The RO was to provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.

The case has returned to the Board for adjudication, and the Board notes that a February 27, 2009 letter regarding the overpayment has not been associated with the file.  The Board notes that the reference to this letter in the May 2009 Debt Management Center Referral for Committee on Waivers and Compromises may have made a typographical error, as the first letter informing the Veteran of the debt was dated January 27, 2009.  However, there is no indication that the RO took steps to locate the letter in question, or to determine whether this was a typographical error in the May 2009 Debt Management Center Referral.  
Moreover, there is no indication that the RO adjudicated the Veteran's claim concerning the validity of the reported $18,116.67 debt or performed an audit and accounting to the Veteran, as directed in the March 2015 remand.  Indeed, the only addition to the Veteran's claims file after the March 2015 remand was a docketing notification letter, a tax abatement letter, and an informal hearing presentation from the Veteran's representative.  
The Board notes that on review of the Control of Veterans Records (COVERS) database, there was a temporary file that was held by the Philadelphia Pension Management Center, and at the Board's request this file was uploaded to Virtual VA.  However, there have been no new documents added to Virtual VA this year other than the referenced tax abatement letter.  Therefore, it is possible that the temporary file may have included the required information, but nothing has been added to the Veteran's electronic file.  

As the requested document has not been obtained and the corresponding adjudication has not been performed based on a review of the available evidence, the Board must determine that there has not been substantial compliance with the orders in the March 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is therefore necessary to carry out the March 2015 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the file a copy of the February 27, 2009 letter sent to the Veteran regarding the overpayment (referenced in the May 2009 Debt Management Center Referral for Committee on Waivers and Compromises).  If no such document exists and the RO determines that there was a typographical error to reference the February 27, 2009 letter, this should be noted in the file and the Veteran and his representative should be so notified.

2.  Adjudicate the Veteran's claim concerning the validity of the reported $18,116.67 debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.  In so doing, the RO should determine whether there was a temporary file that was once with the Philadelphia Pension Management Center, and if so ensure that all of its contents were uploaded to the electronic file.

3.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the waiver claim should be readjudicated.

4.  If any claim continues to be denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  After the Veteran and his representative are afforded a reasonable time to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




